Citation Nr: 1444780	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.

2. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1975, to include service in the Republic of Vietnam.  He died in January 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota; however, jurisdiction of the case currently resides with the Los Angeles, California, RO.

In this regard, the Board notes that a prior rating decision issued in October 2009 originally denied service connection for the cause of the Veteran's death.  While the appellant did not enter a timely notice of disagreement as to such denial, in November 2009, which was within one year of the issuance of such decision, she submitted VA treatment records relevant to the Veteran's health.  Applicable regulations provide that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2013). As such, new and material evidence is not needed to reopen a previously denied claim when relevant new evidence is received prior to the expiration of the appeal period.  Rather, the claim is simply reviewed on a de novo basis.  As such VA treatment records address the Veteran's health, which may be considered relevant to the appellant's cause of death claim, were received within one year of the issuance of October 2009 rating decision, the claim is reviewed on a de novo basis and has been characterized as shown on the title page of this decision.

The Board observes that, in her September 2011 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in February 2012, she withdrew her request for a Board hearing.  38 C.F.R. § 20.704(e).  

The Board further notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the appellant's representative's June 2014 Appellate Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former prisoner of war (POW) who died after September 30, 1999.

2.  The Veteran had no claims for VA benefits pending at the time of his death in January 2009.


CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a); 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.119(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, VA provided the appellant with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated in June 2009.  Specifically, such letter informed the appellant that DIC benefits may be paid if the Veteran was receiving, or entitled to receive, VA compensation for a service-connected disability rated totally disabling for at least 10 years immediately before death, for at least 5 years after his release from active duty preceding death, or for at least 1 year before death, if he was a former POW.  The June 2009 letter further notified the appellant that, in order to be entitled to accrued benefits, the evidence must show that benefits were due the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but the benefits were not paid before his death, and she is the surviving spouse, child, or dependent parent of the deceased Veteran.  The June 2009 letter further informed the appellant of her and VA's respective responsibilities in obtaining evidence and information in support of her claims, and advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

The Board notes that the issue pertaining to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  Additionally, with regard to the claim of entitlement to accrued benefits, the applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As there were no claims pending on the date of the Veteran's death, the Board has no obligation, or authority, to obtain new medical evidence in the form of a VA opinion.  Likewise, the Board finds that obtaining any new medical evidence in the form of a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for DIC benefits under 38 U.S.C.A. § 1318 and accrued benefits.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issues decided herein. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board's proceeding to the merits of her claims.

II. Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1318

The appellant claims that DIC benefits pursuant to 38 U.S.C.A. § 1318 are warranted as the Veteran should have been receiving a total disability rating based on his service-connected posttraumatic stress disorder (PTSD) for at least 10 years prior to his death in January 2009.

VA will pay DIC benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For the purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability retroactively; or (3) at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. 
§ 5309.  38 C.F.R. § 3.22(b)(1)-(3).  In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes total disability ratings based on unemployability (TDIU).  38 C.F.R. § 3.22(c). 

The record reflects that, at the time of his death in January 2009, the Veteran was service-connected for the following disabilities: PTSD, rated 70 percent disabling, effective January 30, 2004, and 100 percent disabling, effective July 8, 2005; bilateral hearing loss, rated as 10 percent disabling, effective July 8, 2005; tinnitus, rated as 10 percent disabling, effective July 8, 2005; and erectile dysfunction, rated as noncompensable effective July 8, 2005.  A TDIU was awarded from January 30, 2004, to July 7, 2005, and, thereafter, a 100 percent schedular rating was in effect.  Therefore, for the purposes of DIC benefits under 38 C.F.R. § 1318, the Veteran was in receipt of a total disability rating as of January 30, 2004.

In light of the above, the evidence does not show that the Veteran was entitled to receive 100 percent disability compensation for the ten-year period immediately preceding his death in January 2009, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Although he was receiving a TDIU or 100 percent disability rating for PTSD, such was effective as of January 30, 2004, i.e., approximately only five years prior to the Veteran's death.  Additionally, the record does not show, and the appellant does not contend, that the Veteran was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty or was a POW.      

To the extent that the appellant has suggested the Veteran should have been entitled to receive a 100 percent evaluation for at least 10 years prior to his death based on his PTSD, her statements could be construed as a claim for "hypothetical" entitlement.  Although the Board is sympathetic to the appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any of the exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively.  38 C.F.R. § 3.22(b)(2). She also does not meet any of the remaining six exceptions listed under 38 C.F.R. 
§ 3.22(b)(3)(i)-(vi) . Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. § 3.22(b)(3).

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318, unless the theory of CUE in a prior VA decision is considered and granted.  

Historically, a July 2004 rating decision granted service connection for PTSD with an evaluation of 50 percent, effective January 30, 2004, the date VA received his claim for such disability.  Later in July 2004, VA received his notice of disagreement as to the assigned disability rating.  Thereafter, in an April 2005 Decision Review Officer decision, a 70 percent rating for PTSD and a TDIU were granted, effective January 30, 2004, which was noted to be a full grant of the benefit sought on appeal.  In a May 2006 rating decision, a 100 percent rating for PTSD was awarded, effective July 8, 2005, the date VA received the Veteran's claim for an increased rating.  

In a November 2007 rating decision, the RO denied an earlier effective date for the award of service connection for PTSD.  In this regard, the RO acknowledged the Veteran's allegation that he believed he had submitted a claim for service connection in March 2000, which may have been lost.  The RO noted that Vet Center progress notes in March 2000 indicate that an application for service connection was filed.  However, no such claim was of record.  In a January 2009 rating decision, the RO again denied entitlement to an earlier effective date for service connection for PTSD.

Although the appellant contends a November 2009 statement that the effective date of the PTSD rating should have been in 1983, when the Veteran began treatment for such disorder, or in 2000, when he allegedly first submitted his claim, the appellant does not specifically allege there was CUE in the aforementioned prior decisions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  Instead, she indicated that such facts should be taken into consideration when deciding her DIC claim.  In short, she claims entitlement on an equitable basis.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).

The appellant has not identified any other permissible basis for granting this claim.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Entitlement to Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in January 2009 and thus such provisions are applicable; however, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been finally adjudicated by VA and, thus, there is no claim for which the appellant may be a substitute claimant.  Furthermore, there is no basis under which accrued benefits may be granted. 

As indicated previously, a July 2004 rating decision granted service connection for PTSD with an evaluation of 50 percent, effective January 30, 2004, the date VA received his claim for such disability.  Later in July 2004, VA received his notice of disagreement as to the assigned disability rating.  Thereafter, in an April 2005 Decision Review Officer decision, a 70 percent rating for PTSD and a TDIU were granted, effective January 30, 2004, which was noted to be a full grant of the benefit sought on appeal.  In a May 2006 rating decision, a 100 percent rating for PTSD was awarded, effective July 8, 2005, the date VA received the Veteran's claim for an increased rating.  Such decision also granted service connection for erectile dysfunction with a noncompensable rating and special monthly compensation (SMC) based on loss of use of a creative organ, effective July 8, 2005.

A July 2006 rating decision granted the Veteran service connection for bilateral hearing loss and tinnitus, each with an assigned 10 percent rating, effective July 8, 2009.

In a November 2007 rating decision, the RO denied an earlier effective date for the award of service connection for PTSD.  In a January 2009 rating decision, the RO again denied entitlement to an earlier effective date for service connection for PTSD as well as claims for service connection for pancreatic cancer and SMC based on aid and attendance/housebound.

There is no indication that the Veteran submitted a notice of disagreement as to the denial of any of the aforementioned rating decisions that had not been fully resolved.   In this regard, the Board notes that the January 2009 rating decision that denied service connection for pancreatic cancer was issued by the RO on January 6, 2009.  Thereafter, on January 22, 2009, the RO received a document that included the Veteran's name and claims file number, and stated, "I wish to claim clear and unmistakable error on the part of the Department of Veterans Affairs in denying my claim for service connection for pancreatic cancer."  However, such was not signed by the Veteran or his accredited representative.  Rather, at the signature line, such was signed "for" and a full name of another Veteran.  Therefore, it cannot be accepted as a valid notice of disagreement as to the January 2009 rating decision.  See 38 C.F.R. §§ 20.201; 20.301(a) (a notice of disagreement may be filed by a claimant personally, or by his or her representative).

Furthermore, there is no evidence that the Veteran had submitted a claim prior to his death in January 2009 that had not been adjudicated.  Therefore, at the time of his death, the Veteran had no claims for VA benefits pending.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied. 

Entitlement to accrued benefits is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran's death certificate indicates that the sole cause of his death was pancreatic cancer.  The appellant asserts that service connection for the cause of the Veteran's death is warranted because the Veteran's pancreatic cancer was incurred as a result of his herbicides exposure during his service in the Republic of Vietnam.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia and other chronic B-cell leukemias; and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1); see also Final Rule, 78 Fed. Reg. 54763 -54766 (2013).   

The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).   

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  In this case, the Veteran's cause of death is pancreatic cancer, which is not a disease listed under 38 C.F.R. § 3.309(e).  As such, presumptive service connection is not warranted for pancreatic cancer.  Although the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of 
§ 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2). 

Here, the Veteran is presumed to have been exposed to herbicides during his active service in Vietnam.  Moreover, there is a diagnosis of pancreatic cancer, which is also listed as the sole cause of the Veteran's death.  In light of the fact that exposure to an herbicide agent is presumed, that there is a diagnosis of a disease, and that the appellant claims that the pancreatic cancer is due to the herbicide exposure, the Board finds that a remand is necessary to obtain a VA opinion regarding the etiology of the Veteran's fatal pancreatic cancer. 

Additionally, while on remand, the appellant should be given an opportunity to identify any VA or non-VA healthcare provider who has treated the Veteran for his pancreatic cancer.  Thereafter, all identified records, to include the Veteran's terminal records, which have not already been associated with the record, should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. Request that the appellant identify any VA or non-VA healthcare provider who has treated the Veteran for his pancreatic cancer.  After securing any necessary authorizations from the appellant, obtain all identified records, to include the Veteran's terminal records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the aforementioned development, refer the record and a complete copy of this remand to an appropriate medical professional to determine whether there is any relationship between the Veteran's fatal pancreatic cancer and his period of active military service.  The reviewer should answer the following questions: 

(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pancreatic cancer had its onset in service or is etiologically related thereto, to specially include his presumed exposure to herbicides in Vietnam?   

(b) If the Veteran's pancreatic cancer is found to be related to service, is it at least as likely as not (i.e., at least a 50 percent probability) that it contributed materially and significantly to his death?

Consideration must be given to the certificate of death and the VA terminal medical records contained in the Veteran's record.

A complete rationale should be provided for all opinions proffered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


